14‐1247 
        Sterling v. Mercantile Adjustment Bureau, LLC 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the  15th day of July, two thousand sixteen. 
                                          
        PRESENT:  CHESTER J. STRAUB, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
         
        PAUL STERLING,  
         
                                  Plaintiff‐Appellee, 
         
                     ‐v.‐                                  14‐1247 
         
        MERCANTILE ADJUSTMENT BUREAU, 
        LLC, 
         
                                  Defendant‐Appellant.      
        ______________________  
         
         
         
FOR APPELLANT:          JAMES K. SCHULTZ, Sessions, Fishman, Nathan & 
                        Israel LLC, San Diego, CA (Bryan C. Shartle, Sessions, 
                        Fishman, Nathan & Israel LLC, Metairie, LA; Michael 
                        Del Valle, Sessions, Fishman, Nathan & Israel LLC, 
                        Amherst, NY, on the brief).   
                         
FOR APPELLEE:           KENNETH R. HILLER, Law Offices of Kenneth 
                        Hiller, PLLC, Amherst, NY. 
                         
      Appeal from a judgment of the United States District Court for the 

Western District of New York (Arcara, J.).   

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the District Court is 

AFFIRMED.  

      In this consumer‐protection case arising from the unwanted receipt of 

autodialed debt‐collection calls to a cell phone, Defendant‐Appellant Mercantile 

Adjustment Bureau, LLC (“MAB”), a debt collector, appeals from the judgment 

of the District Court granting summary judgment to Plaintiff‐Appellee Paul 

Sterling on his claim brought under the Telephone Consumer Protection Act of 

1991 (“TCPA”), 47 U.S.C. § 227(b)(1)(A), for seventeen telephone calls placed to 

his cell phone number using an automatic telephone dialing system.  The District 

Court adopted, in its entirety, the proposed findings of the Report and 

Recommendation issued by the Magistrate Judge (McCarthy, M.J.) and found 



                                         2
that MAB was liable to Sterling under the TCPA.  The parties stipulated as to 

damages before the District Court while reserving MAB’s right to appeal the 

issue of liability to this Court.  We assume the parties’ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal.   

      Following the filing of MAB’s notice of appeal to this Court, the Federal 

Communications Commission (“FCC”) issued a declaratory ruling in response to 

petitions filed by interested parties, clarifying the meaning of the phrase “called 

party” and whether consumers may revoke previously given consent under the 

TCPA’s robocall provision.  See In re Rules & Regulations Implementing the 

Telephone Consumer Protection Act of 1991, Declaratory Ruling & Order No. 15‐72, 

30 FCC Rcd. 7961, 7993–8006 (F.C.C. July 10, 2015) (“2015 Declaratory Ruling”).  

The FCC held “that the ‘called party’ is the subscriber, i.e., the consumer assigned 

the telephone number dialed and billed for the call, or the non‐subscriber 

customary user of a telephone number included in a family or business calling 

plan.”  Id. at 8000–01.  In connection with this holding, it found that “calls to 

reassigned wireless numbers violate the TCPA when a previous subscriber, not 

the current subscriber or customary user, provided the prior express consent on 

which the call is based.”  Id. at 8001.  The FCC, however, carved out a narrow 




                                           3
limitation to this rule to “balanc[e] the caller’s interest in having an opportunity 

to learn of reassignment against the privacy interests of consumers to whom the 

number is reassigned,” id. at 8007: 

      [C]allers  who  make  calls  without  knowledge  of  reassignment  and 
      with  a  reasonable  basis  to  believe  that  they  have  valid  consent  to 
      make the call should be able to initiate one call after reassignment as 
      an additional opportunity to gain actual or constructive knowledge 
      of the reassignment and cease future calls to the new subscriber.  If 
      this  one  additional  call  does  not  yield  actual  knowledge  of 
      reassignment, we deem the caller to have constructive knowledge of 
      such.   
 
Id. at 8000 (footnotes omitted).   

      Although MAB disagrees with the FCC’s interpretation of the statute, 

MAB is barred from challenging the FCC’s ruling before this Court.  See 28 U.S.C. 

§ 2342(1); 47 U.S.C. § 402(a); 47 U.S.C. § 405(a).  In accordance with the FCC’s 

construction of the statute, then, we conclude that the District Court correctly 

determined the issue of liability.   

      In addition, although the FCC endorsed a one‐free‐bite rule providing for 

a one‐call exception to a party, such as MAB, that reasonably relied on 

previously obtained valid consent when it initiated its first phone call to the new 

subscriber, the parties stipulated as to damages before the District Court, and 

MAB does not ask that this stipulation be reformed in any matter in light of the 



                                            4
2015 Declaratory Ruling.  Thus, we find no reason to disturb the judgment of the 

District Court.     

       We have considered the parties’ remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the District Court.        

                            
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           5